Citation Nr: 1315905	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  09-15 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability rating (evaluation) for traumatic arthritis of the right ankle, in excess of 10 percent prior to October 15, 2009, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1990 to June 1991, and from March 2005 to May 2006.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, granted service connection for traumatic arthritis of the right ankle, effective May 21, 2006, and assigned a 10 percent initial evaluation.  In a subsequent January 2010 rating decision, the RO granted a higher initial disability rating of 20 percent for traumatic arthritis of the right ankle, for the period from October 15, 2009, thus creating a staged initial rating. 

The Veteran did not file a timely substantive appeal (VA Form 9) within 60 days of the issuance of an October 2008 statement of the case (SOC).  In a May 2009 statement, the Veteran indicated that the SOC was mailed to an incorrect address and he wished to have his appeal reinstated.  In an August 2009 letter, the RO informed the Veteran that, because he did not file a timely VA Form 9, the appeal was no longer active and the May 2009 statement would be accepted as a new claim.  However, in a January 2010 supplemental statement of the case, the RO indicated that the May 2009 statement had been accepted in lieu of a timely substantive appeal, and the appeal for higher initial rating was subsequently certified to the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the filing of a timely substantive appeal may be waived, and that, where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal).  For these reasons, the Board finds that the Veteran has appealed the initial rating assigned for traumatic arthritis of the right ankle, the RO has waived the filing of a timely substantive appeal, and the relevant initial rating period on appeal is from May 21, 2006 to present. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

REMAND

As noted above, in a May 2009 statement, the Veteran indicated that an October 2008 SOC was mailed to an incorrect address.  It is presumed that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  VA need only mail notice to the last address of record for the presumption to attach.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The Board finds that the Veteran's mailing address was incorrectly transcribed on an October 2008 SOC; thus, it was not mailed to the Veteran's current (last known) address of record.  While the RO has waived the filing of a timely substantive appeal in this case, it does not appear that a copy of the October 2008 SOC has been mailed to the Veteran's correct address of record.  In order to ensure due process, the Board finds that on remand another copy of the October 2008 SOC should be mailed to the Veteran at his current address of record.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  
See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

In an April 2013 statement, the Veteran's representative contends that, because the most recent VA examination of record was conducted in October 2009, an accurate assessment as to the current severity of the Veteran's condition cannot be obtained from existing evidence of record, and that a final decision by the Board would be based on stale medical evidence.  Because the Veteran's representative is asserting that the Veteran's disability has increased in severity since the October 2009 rating examination, the Board finds that a remand for an updated VA examination is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey, 
6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of a veteran because a 23-month old exam was too remote in time to adequately support a decision on appeal for an increased rating).  

In an April 2013 statement, the Veteran's representative also requested that updated VA treatment records be obtained on remand.  The RO/AMC should obtain all outstanding VA treatment records from the VA Medical Center in Jackson, Mississippi, dated from June 2010 to present, and associate them with the record. See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA records are considered part of the record on appeal and within VA's constructive possession); VAOPGCPREC 12-95 ("failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error").

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send a copy of the October 2008 statement of the case to the Veteran at his current address of record.  

2.  The RO/AMC should obtain all VA treatment records from the VA Medical Center in Jackson, Mississippi, dated from June 2010 to present, and should associate them with the record.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

3.  After all available records have been associated with the record, the RO/AMC should schedule the Veteran for a VA orthopedic examination to help ascertain the current extent of his right ankle traumatic arthritis disability.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed. 

4.  Thereafter, the RO/AMC should readjudicate the issue of entitlement to an initial disability rating for traumatic arthritis of the right ankle, in excess of 10 percent prior to October 15, 2009, and in excess of 20 percent thereafter.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case. The Veteran and his representative should be given an opportunity to respond to the supplemental statement of the case prior to returning the case to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012). The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


